The opinion of the court was delivered by
Several assignments of error are made by the plaintiff in error.
The views which are pressed in the brief are: (1.) *Page 721 
That the court erred in giving instruction numbered five, to the effect that, if Donaldson, and Edwards and Robinson agreed to submit the matter in controversy between them to certain arbitrators, and thereafter agreed that the award or finding of said arbitrators should be entered in the docket of the said A. J. Brazil, justice of the peace, as a judgement, then the decision of such parties amounted in law to an adjudication and determination of their respective rights; and (2) that A. J. Brazil, justice of the peace, had lost jurisdiction to enter any judgment in the case prior to the said arbitration, for the reason that he had previously granted a change of venue to another justice and that hence he had no jurisdiction of the parties or the subject matter,
The former part of this contention is argued upon the ground that the Oklahoma Statutes of 1890, art. 26, ch. 70, p. 884, in force at the time of the arbitration and trial, provides that:
"SEC.1. All persons, except infants and insane persons, may by an instrument in writing, submit to the arbitration or umpirage of any person or persons to be by them mutually chosen, any controversy existing between them which may be the subject of a suit at law, except as otherwise provided in the next section, and may agree that such submission may be made a rule of any court of record designated in such instrument."
It is provided in  § 9, that:
"The award shall be in writing, and signed by the arbitrator or arbitrators who agree thereto, and shall be attested by a subscribing witness."
While the justice had, in fact, entered upon his docket the change of venue to another justice, the parties to the cause, including Donaldson, did, as a matter of fact, request the justice to suspend the operation of that order, in as much as they had agreed to enter into an arbitration *Page 722 
of the matter, and to have the same made the rule of his court, and under the direction of the said justice, in his court, and with his aid, agreed upon arbitrators, who after the hearing of the testimony, made a finding in writing, which was entered upon the justice's docket, and agreed thereto, by both the parties thereto, who acted thereon and carried out the arbitration.
The note of Donaldson for $50 being surrendered to him by Edwards and Robinson, or at their direction, and Edwards and Robinson having paid over at the direction of Donaldson, the sum of $6 to the justice of the peace be applied to him upon the payment of the costs of the suit, which were under the arbitration to be paid by Donaldson, and Donaldson himself having completed the payment of the costs by adding the sum of forty-five cents in cash, to the justice, and he having surrendered the complete possession and claim of ownership of the oxen to Edwards and Robinson, we think, before the papers had been transmitted to the district court, the justice of the peace had the right, at the request of both parties to the case, to reassume the jurisdiction of the cause, for the purpose of aiding in this effort to arbitrate the matters in controversy, and that in as much as the arbitration was accepted by both parties, carried out and completed and the oxen delivered to Edwards and Robinson on the next day or the second day thereafter, and that the arbitration was entered up as a judgment by the said justice of the peace, and agreed upon by the parties thereto, that it was not error for the court to direct, that "the decision of the parties amounted in law to an adjudication and determination of their respective rights."
We find no error in the record, and that the judgment of the district court was correct, and it will be affirmed.
Dale, C. J., having presided in the court below, not sitting; all the other Justices concurring.
 *Page 1